Citation Nr: 9909899	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-17 434	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to an increased rating for a right ankle 
disability currently evaluated as 20 percent disabling.





ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel





INTRODUCTION

The veteran had active service from August 1975 to June 1979 
and from January 1983 to January 1987.  In an October 1995 
rating action, the RO granted service connection for a right 
ankle injury with chronic laxity of the fibulo-talar ligament 
and assigned a 10 percent rating.  The veteran appealed for a 
higher rating.  In a subsequent September 1997 rating action, 
the RO granted a 20 percent rating for the right ankle 
disability.  The veteran did not thereafter withdraw the 
appeal.  As such, the case was sent to the Board of Veterans' 
Appeals (Board) for appellate consideration. 


FINDINGS OF FACT

1.  The veteran's right ankle disability is manifested by 
limitation of dorsiflexion to 5 degrees and limitation of 
plantar flexion to 25 degrees on recent VA examination. 

2.  Functional impairment due to right ankle pain is mild in 
degree.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right 
ankle disability are not met.  38 U.S.C.A. §§  1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 4.40, 4.45, 4.71(a), 
Diagnostic Codes 5262, 5270, 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran asserts that his right ankle disability is more 
disabling than currently evaluated and warrants a higher 
rating. 

On an August 1995 VA orthopedic examination, the veteran 
provided a history of injury to his right ankle in service 
when he jumped down from a jet engine stand and landed on the 
tongue of a trailer.  He claimed that twisted his right ankle 
laterally and was placed in a plaster posterior mold for 
about two to three weeks.  He stated that after the mold was 
removed, he continued to have right ankle problems.  His main 
complaints included pain and giving out of the ankle which is 
worse when he walks on uneven or rough terrain.  On 
examination, the veteran's posture was normal when standing, 
squatting, and rising on his toes and heels.  Appearance of 
the ankle was unremarkable.  Ankle measurements in the AP 
diameter at the mid-medial malleolar levels were 9 inches 
bilaterally.  Dorsiflexion of right ankle was to 25 degrees.  
Plantar flexion was to 45 degrees.  Abduction was to 15 
degrees and adduction was to 10 degrees.  Inversion was to 5 
degrees.  Eversion was to 15 degrees.  Gait was normal and 
there was no deformity.  X-rays of the right ankle revealed a 
question of a slight narrowing of the tibiotalar joint and 
density on the dorsal surface of the talus which probably 
represented an accessory ossicle of the talus.  The diagnoses 
included twisting of the right ankle laterally; history of 
recurring episodes of right ankle subluxation laterally with 
frequent falls; and a question of mild to moderate chronic 
laxity of the right fibulo-talar ligament with current X-rays 
revealing a slight narrowing of the tibiotalar joint.

VA outpatient treatment records dated in July 1996 reveal 
that the veteran was seen with complaints of pain and 
swelling in his right ankle which gave out about two weeks 
prior to his visit to the facility.  He did not feel any 
improvement.  On examination, he limped on his right foot.  
There was swelling of the ankle especially along the medial 
aspect and there was tenderness.  There was no deformity and 
sensation was intact.  The impression was acute tendonitis of 
the right ankle.  In a follow-up treatment record , the 
diagnosis was right lateral ankle sprain.

In an August 1996 VA radiographic report of the veteran's 
right ankle, it was noted that there was calcification over 
the extensor aspect of the dorsal talus in the distribution 
of the tibialis anterior tendon.  It was negative for a 
fracture. 

In May 1997, a VA orthopedic examination was conducted to 
determine the degree of severity of the veteran's right ankle 
disability, to specifically include the examiner's comments 
regarding the degree of the veteran's functional loss in 
conformance with the holding of the U.S. Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
complained that his right ankle is a little sore and stiff on 
a daily basis.  He stated that he experiences some weakness 
and fatigability.  There was no history of incoordination.  

On examination, the veteran ambulated without a limp.  He was 
able to raise up on his heels and toes but complained of pain 
in the outer aspect of the right ankle when going up on his 
toes.  There was slight to moderate tenderness about the 
anterior talofibular ligament.  Malleolar measurement was 9 3/4 
inches.  There was no demonstrable instability of the right 
ankle on manual testing.  Dorsiflexion was to 5 degrees and 
plantar flexion was to 25 degrees.  Inversion and eversion 
were within normal limits and symmetric to the opposite left 
side.  X-rays revealed no change in the appearance of the 
ankle when compared to the VA examination of September 1996.  
The ankle joint was maintained.  It was noted that the small 
calcific densities near the medial malleolus and margin of 
the talus could be accessory ossicles or related to prior 
trauma.  The small density near the talar beak area was also 
unchanged from the prior examination.  The examiner commented 
that the functional impairment in relation to the various 
factors noted above is mild.  He further stated that he could 
not estimate an additional range of loss of motion based on 
the factors above since it was subjective.

II.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased evaluation is well-grounded if he asserts that a 
condition for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In this case, the veteran has asserted that his right ankle 
disability is worse than currently evaluated, and he has thus 
stated a well-grounded claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1, 4.2, 4.7, and 4.10.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  

When a veteran alleges he suffers pain due to a service-
connected musculoskeletal disability in which the degree of 
disability is based on consideration of limitation of motion, 
an examiner's report should assess the degree of functional 
loss, if any, due to pain, weakened movement, excess 
fatigability or incoordination.  See DeLuca.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Malunion of the tibia and fibula with slight knee or ankle 
disability is rated 10 percent disabling.  When malunion of 
the tibia and fibula is productive of moderate knee or ankle 
disability, a 20 percent rating is assigned.  Malunion of the 
tibia and fibula with marked knee or ankle disability is 
rated as 30 percent disabling.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5262 (1998).

Limitation of ankle motion will be rated 10 percent when 
moderate and 20 percent when marked.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5271 (1998).  Under Diagnostic Code 5270, a 
20 percent rating may be assigned for an ankle disability if 
there is ankylosis in plantar flexion of less than 30 
degrees.  If the ankle is ankylosed in plantar flexion 
between 30 degrees and 40 degrees or in dorsiflexion between 
zero degrees and 10 degrees, a 30 percent rating is assigned.

Following a review of the claims folder, the Board is of the 
opinion that the criteria for a rating in excess in 20 
percent for a right ankle disability are not met.  On current 
VA examination, the veteran walked without a limp.  He was 
able to raise up on his heels and toes with pain.  There was 
no demonstrable instability of the right ankle.  Dorsiflexion 
was to 5 degrees and plantar flexion was to 25 degrees and 
inversion and eversion were within normal limits.  The 
examiner characterized the veteran's functional impairment 
due to the right ankle disorder, including pain,  as mild.  

The current 20 percent rating assigned by the RO for the 
right ankle disorder contemplates marked limitation of motion 
under Diagnostic Code 5271.  The veteran lacks 15 degrees of 
full dorsiflexion and 20 degrees of full plantar flexion.  
See 38 C.F.R. § 4.71, Plate II.  Considering this and the 
mild functional impairment associated with the right ankle 
disorder, including pain, the 20 percent rating assigned by 
the RO is a correct rating.  In this case, there has been no 
fracture of the distal tibia or fibula.  As such, there is no 
malunion of the tibia and fibula, which may be encountered 
when a fracture heals.  There is no ankylosis of the right 
ankle at all.  When there is motion of an ankle, as reported 
on two VA examinations, it cannot be ankylosed in a fixed 
position.  Having considered the examiner's comments together 
with the clinical findings, the Board concludes that the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for a right ankle disability, 
and the appeal must be denied.  

  

ORDER

Entitlement to a rating in excess of 20 percent for a right 
ankle disability is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

